Knowlton, C. J.
The wagon in. which the plaintiff was driving was struck by an electric car on Washington Street, be*181tween Roslindale and Forest Hills in that part of Boston called West Roxbury, and the plaintiff was thrown out and injured-The street, for a distance of more than a quarter of a mile in each direction from the place of the accident, was perfectly straight, and nearly level. The accident happened at a little before midnight, on a bright, clear night, with electric lights near the place, and there were no other vehicles in the vicinity except another electric car which had passed by a short time before. The street at that point is forty-one feet wide between the curbstones, leaving a space about thirteen and a half feet wide on each side between each outer rail of the double track of the street railway and the adjacent curbstone. The plaintiff was driving in the direction away from Boston on the right hand side of the outward track, and the car was coming toward Boston, on the inward track. Franklin Place leads off from Washington Street at an acute angle, and the plaintiff turned to the left to cross the tracks diagonally, intending to enter Franklin Place; but before the hind wheels of his wagon had passed the outer rail of the second track, the forward right hand corner of the car came in collision with the rear part of his wagon. He testified that he saw the car coming when it was a long distance away, and that he thought he had sufficient time to cross until it was close upon him, when he shouted to the motorman, and turned his horse sharply to the left to escape a collision. A witness who was standing with the motorman on the front platform of the car testified that he saw the plaintiff’s horse and wagon when the car was about five hundred feet away, and another witness, who also was on the front platform, said he saw them when the car was three hundred or four hundred feet away, and both of them testified that the motorman did not seem to notice the plaintiff until he was very near him. They said that the car was running very fast, and that its speed was increasing until the motorman put on the brake just before the collision occurred.
There was ample evidence to warrant a finding that the motorman. was negligent. If he had been observing the track before him he would have seen that the plaintiff was crossing the tracks when he was a considerable distance away, and when there was plenty of time for him to cross if the speed of the car *182was not increased or was slightly checked. The testimony is that the plaintiff was driving slowly.
Whether there was evidence that the plaintiff was in the exercise of due care is a question more difficult to answer. He testifies that he thought there was sufficient time to cross. He had reason to suppose that the motorman would see him when he was a long distance away, and he certainly had no reason to expect that the speed of the car would be increased. Driving naturally, he would enter upon the track a long time before the car would reach the place of crossing, and he well might expect that the motorman would check the speed of the car if necessary, rather than to run against him. While the jury well might have found that he was negligent, we are of opinion that his conduct presented a question of fact proper for their consideration, on which they might decide that he was in the exercise of ordinary care. The case is fairly within the decision in Driscoll v. West End Street Railway, 159 Mass. 142, 147. Other cases which tend strongly to support the plaintiff’s contention are Le Blanc v. Lowell, Lawrence & Haverhill Street Railway, 170 Mass. 564, Lahti v. Fitchhurg & Leominster Street Railway, 172 Mass. 147, Scannell v. Boston Elevated Railway, 176 Mass. 170, Wood v. Boston Elevated Railway, 188 Mass. 161, and Carrahar v. Boston & Northern Street Railway, 198 Mass. 549.

Judgment for the plaintiff.